360 S.W.3d 928 (2012)
David DULY, Appellant,
v.
MORTON BUILDINGS, INC., Respondent.
No. WD 73816.
Missouri Court of Appeals, Western District.
March 13, 2012.
Jeffrey Leon Dull, Clinton, MO, for appellant.
Samantha Nicole Benjamin-House and Douglas Mark Greenwald, Kansas City, KS, for respondent.
Division Three: KAREN KING MITCHELL, P.J., JAMES M. SMART, JR., and GARY D. WITT, JJ.

ORDER
PER CURIAM:
David Duly appeals from the decision of the Labor and Industrial Relations Commission awarding him 7.75% permanent partial disability benefits as a result of a work-related back injury. He also appeals the Commission's denial of his request for reimbursement for past medical expenses and compensation for future medical treatment. We affirm. Rule 84.16(b).